—In an action to recover damages for personal injuries, the defendants, William Butler, Timothy Butler, and Wagner & Kelly Management, Inc., appeal from a judgment of the Supreme Court, Queens County (Weiss, J.), dated April 26, 2002, which, inter alia, upon a jury verdict, is in favor of the plaintiffs and against the defendants William J. Butler and Wagner & Kelly Management, Inc., on the issue of liability.
Ordered that the appeal by Timothy Butler is dismissed, as he is not aggrieved by the judgment appealed from (see CPLR 5511); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the plaintiffs payable by the defendants.
Since the defendants Walter J. Butler and Wagner & Kelly *606Management, Inc. (hereinafter the defendants), failed to object to the alleged defects in the jury charge, the issues raised with respect thereto are not preserved for appellate review (see CPLR 4110-b; Laboda v VJV Dev. Corp., 296 AD2d 441 [2002]; Surjnarine v Brathwaite, 290 AD2d 436 [2002]). Moreover, viewing the evidence as a whole, there was a rational process by which the jury could have found in favor of the plaintiffs on the issue of liability (see Sam v Zelman, 252 AD2d 550 [1998]; Lipsius v White, 91 AD2d 271, 276-277 [1983]). Furthermore, the verdict on the issue of liability was not against the weight of the evidence (see Nicastro v Park, 113 AD2d 129 [1985]).
The defendants’ remaining contentions either are unpreserved for appellate review or without merit. Altman, J.P., S. Miller, Goldstein and Crane, JJ., concur.